In Mandamus. On answer of respondent. Sua sponte, an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within 30 days of the date of this entry; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within seven days after the filing of respondent’s brief.
Sua sponte, respondent is ordered to submit under seal as part of its evidence an unredacted copy of the requested investigative report for an in camera inspection.